Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the Applicant’s reply filed on March 22, 2021. 

2. Claims 1-3 and 5-19 have been examined and are allowed.

Examiner’s Statement of Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: 
After sufficient search and analysis examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “tokenizing the at least one rule into a plurality of sub-parts based at least in part upon a second programming language; determining a rule hierarchy at which the plurality of sub-parts is located based in part or in whole upon a corresponding class hierarchy at which the class is located in a hierarchical class data structure; identifying and transforming a plurality of decision logic blocks or a plurality of patterns in the data model into a hierarchical set of rules associated with a plurality of hierarchical classes in the hierarchical class data structure; identifying the plurality of the hierarchical classes comprising one or more parent classes and one or more child classes in the data model or in the transformed data model; identifying the class from the plurality of the hierarchical classes and the corresponding class hierarchy at which the class is located in the hierarchical class data structure; and generating, at an automatic code generation module stored at least partially in a memory and including or functioning in tandem with at least one microprocessor of a computing system, a transformed data model in the second programming language using at least the plurality of subparts and the hierarchical set of rules associated with the plurality of the hierarchical classes,” in independent claims 1, 10, and 15, which are not found in the prior art of record.
Based on Applicant's remarks, prior art references, and further search, Examiner has concluded that these details, in combination with the other recited elements, are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  

NPL to Fard et al. discloses arranging software classes into a tree structure combining ranking and classification constraints.

5. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. The examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/
Primary Examiner, Art Unit 2192